NUMBER 13-08-00253-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



DELL JAMES,	Appellant,

v.


ERIN KOSTER, M. D. AND MICHAEL KOSTER ,	Appellees.



On appeal from the 380th District Court 
of Collin County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion Per Curiam

	This case is before the Court on a joint motion to vacate the trial court's judgment
and remand to the trial court for rendition of judgment.  The parties have reached an
agreement with regard to the disposition of the matters currently on appeal.  Pursuant to
agreement, the parties request this Court to vacate the trial court's judgment without
regards to the merits, and remand this case to the trial court for rendition of a judgment in
accordance with the agreement of the parties.  
	The joint motion to vacate and remand is GRANTED.  Accordingly, we VACATE the
trial court's judgment without regard to the merits, and REMAND this case to the trial court
for rendition of judgment in accordance with the parties' agreement.  See Tex. R. App. P.
42.1(a)(2)(B).  In accordance with the agreement of the parties, costs are taxed against the
party incurring same.   See Tex. R. App. P. 42.1(d).
									PER CURIAM
Memorandum Opinion delivered and 
filed this the 12th day of March, 2009.